Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coolant within the dielectric and/or the inner or outer conductor of the coaxial component must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (2011/0040300) in view of the teaching of Turovskiy et al (7,311,703).
	Brannan discloses an energy delivery device comprising an energy emission region located within an adjustable tip (1600).  The energy emission region includes a microwave antenna as seen in figures 12-15, and the microwave antenna is configured to circulate at coolant (para. [0043], for example).  Regarding the use of a coolant, it is noted that Brannan disclose at paragraph [0046] that coolant inflow and outflow ports may be provided as taught in Turovskiy et al (‘703).  This disclosure is similar in nature to applicant’s own disclosure at pages 27 and 28 which mentions general cooling concepts with no express disclosure of any on particular coolant mechanism.  Applicant makes reference to a similar Turovskiy et al patent (7,875,024 – disclosed as US Application No. 11/053,987) to provide the teaching of the cooling mechanism, which teaching is substantially identical to the Turovskiy et al (‘703) disclosure.  There is a main body (820) and a flexible joint (2110 – Figure 21) positioned between the main body and the adjustable tip and configured adjust the adjustable tip relative to the main body in any desired direction (para. [0082]).  While Brannan fails to expressly disclose the cooling configuration in the embodiment shown in Figure 21, the examiner maintains that given the teaching of Brannan at paragraph [0043], it would have been obvious to one of ordinary skill in the art to have provided that particular embodiment with the cooling mechanism taught by Turovskiy et al since Brannan admits it is contemplated to use such a cooling mechanism in various embodiments.  Additionally, it is noted that Figure 15 discloses a cooling mechanism that provides inlet and outlet tubes (961,962) that appear to be embedded in the outer conductor.  Again, reference is made to the Turovskiy et al teaching for providing the specific cooling arrangement that is relied upon by Brannan.
	Regarding claims 2-7, the embodiment of Figure 16 discloses a rotatable tip (para. 0077]), and the embodiment of Figure 21 (which is another representation of Figure 16) discloses a flexible joint that may be a ball joint, conformable shaft or pivot joint to allow for the adjustment of the adjustable tip.  Regarding claim 8, the energy emission is inherently capable of emitting RF ablation energy (para. 0041).  Regarding claim 11, the microwave antenna is a coaxial transmission line (see Figures and Abstract, for example).  Regarding claim 12, Turovskiy et al disclose the use of a triaxial antennas in lieu of coaxial antennas in Figure 23A and the associated discussion.  Regarding claims 18 and 19, there is a power source (28) coupled to the energy delivery device to supply microwave energy (para. 0041).  Regarding claim 20, the method of using the device is disclosed by Brannan and inherent to the structure described, including adjusting the flexible joint to position the emission region against tissue to be treated.  See discussion related to Figure 21. 


Claims 1-8, 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (‘300) in view of the teaching of Stern et al (5,368,592) and further in view of the teaching of Turovskiy et al (‘024).
Brannan discloses an energy delivery device comprising an energy emission region located within an adjustable tip (1600).  The energy emission region includes a microwave antenna as seen in figures 12-15, and the microwave antenna is configured to circulate at coolant (para. [0043] for example).  See, also, above discussion regarding the Turovskiy et al teaching.  There is a main body (820) and a flexible joint (2110 – Figure 21) positioned between the main body and the adjustable tip and configured adjust the adjustable tip relative to the main body in any desired direction (para. [0082]).  Brannan fails to explicitly show the mechanism to adjust the tip member, but discloses a variety of different mechanisms including ball joints, conformable shafts and pivot points.  Stern et al is provided to more clearly show a known mechanism for providing an adjustable microwave antenna tip member for treating tissue as addressed in the previous Final Office action of October 4, 2021.  To have provided the Brannan device, as modified by the teaching of Turovskiy et al, with a flexible joint to allow for the positioning of the adjustable tip to treat tissue would have been an obvious design consideration for one of ordinary skill in the art, particularly since Brannan specifically disclose there may be an adjustable joint joining the tip member to the shaft and further in view of Stern et al who show a specific example of providing such a flexible joint on an analogous device.
	Regarding claims 2-7, the embodiment of Figure 16 discloses a rotatable tip (para. 0077]), and the embodiment of Figure 21 (which is another representation of Figure 16) discloses a flexible joint that may be a ball joint, conformable shaft or pivot joint to allow for the adjustment of the adjustable tip.  The Stern et al flexible joint is also deemed to read on these claims as asserted in the October 4, 2021 Office action.  Regarding claim 8, the energy emission is inherently capable of emitting RF ablation energy (para. 0041).  Regarding claim 11, the microwave antenna is a coaxial transmission line (see Figures and Abstract, for example).  Regarding claim 12, Turovskiy et al disclose the use of a triaxial antenna in lieu of a coaxial antenna.  Regarding claims 18 and 19, there is a power source (28) coupled to the energy delivery device to supply microwave energy (para. 0041).  Regarding claim 20, the method of using the device is disclosed by Brannan and inherent to the structure described, including adjusting the flexible joint to position the emission region against tissue to be treated.  See discussion related to Figure 21. 
Response to Arguments
	Regarding the Drawing Objection, the examiner maintains that are numerous ways in which a cooling fluid may be provided in a microwave antenna device and claiming such a feature would require a depiction in the drawings to determine exactly how such a fluid is provided.  The examiner further maintains that applicant’s arguments that such a feature is so well known is tantamount to admitting that there is no need for the examiner to provide a teaching in the prior art since it would be such an obvious feature to those of ordinary skill in the art.
	Regarding the prior art rejection, applicant contends that Brannan provides a cooling chamber (1240 – as seen in applicant’s reproduction of Figure 12 of Brannan) and that there would be no suggestion in the prior art to add input/output circulation channels in view of the different structure of Brannan.  The examiner would like to point out that element 1240 of Brannan is not a cooling chamber and is no way associated with the cooling of the Brannan microwave antenna.  Brannan expressly teach that input/output cooling channels may be provided along the antenna for cooling purposes and relies on the Turovskiy reference to show such a feature.  Additionally, Figure 15 of Brannan does disclose an embodiment with a cooling feature and provides input/output lines (961,962) for providing fluid along the length of the antenna similar to that described in applicant’s specification.  Brannan fails to expressly show the lines circulating a coolant within the dielectric and/or the inner or outer conductor of the coaxial component.  The drawings appear to show the lines extending along outer conductor, but there is no express disclosure of the exact relationship of the coolant lines relative to the inner or outer conductor.  However, Turovskiy does provide the specific teaching of circulating channels provided within a microwave antenna in a variety of different arrangements.  The examiner maintains that there is a clear teaching in Brannan of providing circulating channels along the microwave antenna, and one of ordinary skill in the art would obviously recognize the advantages of providing such channels  within the dielectric and/or the inner and outer conductor given the teaching of Turovskiy, which teaching is specifically identified by Brannan.  As such, the examiner maintains the rejections remain tenable.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/October 19, 2022